         Case 2:19-cv-00285-DB-JCB Document 39 Filed 07/10/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH


    WELLS FARGO BANK, N.A.,
                                                            MEMORADUM DECISION
                         Plaintiff,                             AND ORDER
    v.

    STEWART TITLE GUARANTY                                 Case No. 2:19-cv-00285-DB-JCB
    COMPANY,
                                                             District Judge Dee Benson
                         Defendant.
                                                         Magistrate Judge Jared C. Bennett


         District Judge Dee Benson referred this case to Magistrate Judge Paul M. Warner

pursuant to 28 U.S.C. § 636(b)(1)(A). 1 Due to Judge Warner’s retirement, this case is now

referred to Magistrate Judge Jared C. Bennett. 2 Before the court is Plaintiff Wells Fargo Bank,

N.A.’s (“Wells Fargo”) Motion for Approval of Submission of Rebuttal Expert Report. 3 Under

DUCivR 7-1(f), the court has concluded that oral argument is unnecessary and therefore decides

the motion on the written memoranda. Having reviewed the parties’ briefs and relevant law, the

court grants the motion for the reasons set forth below.

                                         BACKGROUND

         This case involves a dispute over the coverage of a title insurance policy issued by

Defendant Stewart Title Guaranty Company (“Stewart Title”) insuring ownership of certain




1
  ECF No. 6.
2
  ECF No. 34.
3
  ECF No. 33.
        Case 2:19-cv-00285-DB-JCB Document 39 Filed 07/10/20 Page 2 of 4




property that was pledged to secure a loan made by Wells Fargo. A central issue in the case is the

fair market value of the insured property. Pursuant to the parties’ scheduling order, Wells Fargo

submitted an expert report appraising the property in late February, and Stewart Title submitted

its counter report a few months later. In the counter report, Stewart Title’s expert submitted his

own appraisal of the property alongside and in addition to his critique of Wells Fargo’s expert

appraisal.

       In the instant motion, Wells Fargo seeks leave under Fed. R. Civ. P. 26(a)(2)(D)(ii) to file

a rebuttal report evaluating the expert appraisal submitted in Stewart Title’s counter report.

Stewart Title opposes the motion arguing that the scheduling order, not Rule 26, governs the

admission and exclusion of rebuttal reports in this case because the parties stipulated to the

discovery plan therein. Because the scheduling order does not mention Wells Fargo’s use of

expert rebuttal reports, Stewart Title contends the scheduling order should be interpreted to

prohibit any expert rebuttal reports submitted by Wells Fargo. For the reasons explained below,

the court finds Stewart Title’s argument unpersuasive and agrees with Wells Fargo in whole.

                                            ANALYSIS

       A scheduling order’s silence with respect to the filing of “rebuttal reports” does not by

itself constitute an exclusion of rebuttals; to the contrary, “absent a stipulation or a court order”

stating otherwise, Rule 26 governs the submission of expert rebuttal reports. Fed. R. Civ. P.

26(a)(2)(D); see also S.E.C. v. Badian, No. 06 CIV. 2621 LTS/DFE, 2009 WL 5178537, at *4

(S.D.N.Y. Dec. 23, 2009) (explaining that the “scheduling order was silent on rebuttal reports,

but certainly did not exclude them”); Mayou v. Ferguson, 544 F.Supp.2d 899, 901 (D.S.D. 2008)

(rejecting the argument that where a “scheduling order [is] silent, such serves to prohibit any


                                                   2
        Case 2:19-cv-00285-DB-JCB Document 39 Filed 07/10/20 Page 3 of 4




designation of a rebuttal expert being made by the plaintiff”). Rule 26 defines a proper expert

rebuttal report as one that is “intended solely to contradict or rebut evidence on the same subject

matter identified” by the opposing party. Fed. R. Civ. P. 26(a)(2)(D)(ii) (emphasis added).

Expert rebuttal reports must be submitted “within 30 days after the other party’s disclosure.” Id.

Because rebuttal reports are “solely” limited to contradicting evidence, they are not the proper

place for presenting new arguments. Gibson v. Credit Suisse AG, No. 1:10-CV-00001-JLQ, 2016

WL 81224, at *3 (D. Idaho Jan. 7, 2016). Making this determination is left to the this court’s

broad discretion. Johnson v. Hathcock Truck Lines, 162 F.3d 1173, at *3 (10th Cir. 1998)

(citation omitted).

        Stewart Title’s counter report goes beyond criticizing the analysis in the Wells Fargo

report by offering a separate, competing expert appraisal of the property. Because Stewart Title

submitted its own expert appraisal, 4 Wells Fargo is likewise entitled to rebut that appraisal

pursuant to Rule 26(a)(2)(D)(ii). As noted above, a scheduling order’s silence on rebuttal

deadlines does not preclude their use. In this case, it would be inequitable to allow consideration

of two appraisals without subjecting them to an equal amount of scrutiny. Stewart Title has not

indicated any prejudice that will result from allowing the report; conversely, the prejudice to

Wells Fargo, if denied the opportunity to review the appraisal, outweighs any prejudice to

Stewart Title. Additionally, the court’s task of exercising its discretion as to such rebuttal

testimony would be greatly facilitated by having rebuttal expert reports to review.



4
  The court determines the recent appraisal of $1,100,00 by Stewart Title serves as a new appraisal to
which Wells Fargo is entitled to review. The prior appraisal for $364,000 is not relevant to determining
this motion because it is not offered as a current appraisal of the property, which is what Stewart Title’s
new appraisal seeks to accomplish.
                                                      3
          Case 2:19-cv-00285-DB-JCB Document 39 Filed 07/10/20 Page 4 of 4




                                 CONCLUSION AND ORDER

         For the foregoing reasons, IT IS HEREBY ORDERED that Wells Fargo’s Motion for

Approval of Submission of Rebuttal Expert Report 5 is GRANTED. Wells Fargo shall submit its

expert rebuttal report within 30 days from the date of this order.

         IT IS SO ORDERED.

         DATED this 9th day of July, 2020.

                                              BY THE COURT:




                                              Jared C. Bennett
                                              United States Magistrate Judge




5
    ECF No. 33.
                                                 4
